Citation Nr: 1725870	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-21 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for costochondritis, claimed as chest pain. 

2. Entitlement to service connection for degenerative disc disease, claimed as a lower back condition.  


REPRESENTATION

The Veteran represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1996 to January 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the St. Paul, Minnesota RO.  

In April 2013, the Veteran testified before a decision review officer (DRO) at the St. Paul RO.  A transcript of the hearing has been associated with the claims file. 

In March 2013, the Veteran was granted a 10 percent rating for costochondritis, claimed as chest pain.  Because that did not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2016, jurisdiction was transferred to the Nashville, Tennessee RO.  In October 2016, the Veteran testified before the undersigned at a videoconference hearing and a transcript of that hearing has been associated with the claims file. 

The Veteran's costochondritis, claimed as chest pain, was originally rated under diagnostic code (DC) 5297 for removal of ribs but, in the May 2013 decision, the RO granted a 10 percent evaluation under DC 5321 for functional impairment of Group XXI, muscles of respiration/thoracic muscle group.





FINDINGS OF FACT

1. The Veteran's costochondritis causes severe chest pain that occasionally prevents him from sleeping or working. 

2. The Veteran began experiencing back pain after exercising while he was in service and has had back pain since that time. 


CONCLUSION OF LAW

1. A disability rating of 20 percent is warranted for the Veteran's costochondritis, claimed as chest pain. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.73 Diagnostic Code 5321 (2016).

2. The criteria for service connection for degenerative disc disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by letters dated October 2011 and February 2014.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in October 2012 and March 2014.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's disabilities in the examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matters on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified outstanding relevant evidence.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim. 


Factual Background 

Service treatment records (STRs) show that in November 1996, the Veteran reported chest pain.  At that time, the physician noted that there was pain in the midline of the sternum. 

In July 2003, the Veteran reported lower back pain after heavy lifting and a fall from a standing height.  Radiological examination at that time showed normal vertebral body heights and intervertebral disc space, normal bone density, and no evidence of osteoblastic or lytic lesions. 

In November 2011 correspondence, the Veteran reported that he served as cook during his time in service that required him to lift "considerable amounts of weighted material on a daily basis."  He also noted that he took part in the extensive physical training and was otherwise on his feet for "extensive amounts of time."  He said that because of these activities, he has pain in his lower back.  He also reported that because of this training, he developed chest pain. 

In an April 2012 VA examination, the examiner noted that the Veteran had costochondritis with a date of onset in 1996 based on the Veteran's report.  The Veteran reported that, since that time, he also had intermittent chest pain, with pain occasionally on deep inspiration.  The examiner noted that radiological testing at the time showed "no active disease," but that the symptoms affected the Veteran's ability to exercise and do chores.  Overall, the examiner opined that the costochondritis was a manifestation of the same pain that was noted in service. 

In July 2012 private medical records, the Veteran reported that he had had lower back pain intermittently for years. 

At an October 2012 VA examination, the Veteran reported that he experienced episodic chest pain beginning in 1996.  He stated that his chest pain was not due to activity, but that his chest wall was tender on palpation during these episodes.  He reported that previous medical providers told him he did not have any cardiac pathology but that the pain was due to "inflammation."  He reported that back pain medication usually helped his chest pain.  The examiner noted that radiological testing showed "no radiographic evidence of acute cardiopulmonary process."  

A January 2013 Notice of Disagreement noted that his back pain occurred while the Veteran was on active duty, sometimes concurrently with his chest pain.  He noted that some of his medical files that the VA requested were not available anymore.  He reported that his conditions had worsened after service. 

In March 2013 private medical records, the Veteran reported difficulty sleeping due to his back pain and chest pain. 

At a RO hearing in St. Paul, Minnesota held on April 18, 2013, the Veteran reported that while he served as a cook in service he had to lift "boxes of food like potatoes or fruits, vegetables, and all those things . . . [weighed] right around 100 pounds or more."  He reported that he had to stand on his feet most of the day to prepare, cook, and clean.  He reported that his chest pain and back pain began in November 1996 after exercising.  The decision review officer (DRO) noted that STRs did not show any reports of back pain while the Veteran was in service.  The Veteran reported that because of his pains, he was unable to sleep at times and functionally limited in his mobility. 

In April 2013 private medical records, the Veteran reported chest pain and back pain since 1996.  

The Veteran underwent a lumbar spine MRI in May 2013, which revealed "moderate disc degeneration as manifested as loss of hydration and posterior broad-based disc bulging."  The physician noted that overall there was "mild to moderate disc degeneration at L5-S1 with possible tear of the posterior disc annulus."  A second MRI noted a normal thoracic spine.  

In January 2014, the Veteran reported to the emergency room with chest pain.  The physician at that time reported that he suspected the "patient's symptoms are multifactorial, with asthma exacerbation and some component anxiety-induced hyperventilation contributing."  The physician noted that after treatment for asthma issues, the chest pain also improved. 

In a March 2014 VA examination, the examiner noted that the Veteran's costochondritis affected his thoracic muscle group on both sides of his chest at a consistent, "more severe level."  The examiner noted that the Veteran's disability did not affect his ability to work.  

At an October 2016 videoconference hearing, the Veteran testified that the March 2014 examination was very brief, that there was no physical examination, and that he was not able to describe the full impact of his pain.  At the hearing, the Veteran described extreme chest pain that frequently caused chest tightness.  He described the pain as "twisting" and reported that it was so unbearable that he could not sleep at night.  He reported that he often awoke in the middle of the night and had to miss work because his pain was so unbearable.  He also reported shortness of breath and difficulty breathing three or four times a day.  

The Veteran reported that the onset of this pain was during physical exercises in service.  He stated in the hearing that, while he initially reported the pain to his sergeant, he did not stop exercising because he did not want to start the exercises over.  He reported that since his time in service, he has had back pain, but later developed numbness and tingling in his lower extremities.  The Veteran reported an additional falling accident after service that exacerbated his back disability. 

In an October 2016 buddy statement, a fellow soldier noted that, on November 5, 1996, the Veteran reported lower back pain after exercising and was later seen "sitting down on the ground gasping for air."

In another October 2016 buddy statement, a fellow soldier noted that the Veteran reported back pain and then chest pains after a two mile run.  At that time the fellow soldier took the Veteran to the medic for evaluation.  


Increased Rating for Chest Pain

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's costochondritis is rated under DC 5299-5321.  DC 5299 indicates that the disability in question is not listed in the VA Rating Schedule.  38 C.F.R. § 4.27.  The DC following the hyphen indicates that the Veteran's condition (atypical chest pain) has been rated by analogy under DC 5321 for an injury to Muscle Group XXI (the thoracic respiration muscle group). 

Under DC 5321, a "slight" injury warrants a noncompensable evaluation.  A "moderate" injury warrants a 10 percent rating, and a "moderately severe" or "severe" injury warrants a 20 percent rating. 38 C.F.R. § 4.73, DC 5321.  The Veteran is currently rated at a 10 percent disability rating for a moderate injury. 

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on the muscles' ability to perform their full work, including joint motion.  Principal symptoms of impairment are weakness, fatigability, incoordination, swelling, deformity, and atrophy.  For VA rating purposes, the cardinal signs and symptoms of a muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56 (c).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the rating schedule, but are given context in 38 C.F.R. § 4.56(d)(1)-(4).  Rather than applying a mechanical formula, VA must evaluate all the evidence.  38 C.F.R. § 4.6.  Use of terms such as "slight" and "moderate" by physicians is not dispositive of a legal issue, although use of these terms is considered by the Board,.  All evidence must be considered in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish that an event or circumstance occurred if the statements are provided by a person who has personal knowledge of and provides information about matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A claim will be granted if the evidence supports it or if the evidence for and against the claim is equally balanced (this is sometimes called "relative equipoise").  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran's disability is currently rated as 10 percent disabling (as a "moderate" injury to the thoracic muscle group).  See 38 C.F.R. § 4.73, DC 5321.  In this case, a higher rating is warranted because the Veteran's painful symptoms more closely resemble moderately severe injury based on the pain shown in the record.  This constitutes a 20 percent evaluation, the highest rating for DC 5321.  Id.  

According to the testimony provided in the October 2016 hearing, the Veteran's chest pain is debilitating.  His episodes of pain are sometimes four a day.  He has described the pain as "twisting" and as if something is being inserted into his chest.  The pain prevents him from working and requires him to often lie down.  He reported that pain medication does not help with his symptoms.  

The record shows that the Veteran has reported to the emergency room several times when these painful episodes occur, but medical diagnosis for a heart condition has not been provided.  Symptoms concurrent with chest pain include shortness of breath and the inability to sleep.  

Based on the weight of the evidence, the Board finds that the Veteran's symptoms more closely approximate a moderately-severe injury based on the pain the Veteran has described and the record shows.  Accordingly, a higher evaluation of 20 percent for costochondritis is warranted. 

Service Connection for a Low Back Condition

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In this case, the Veteran currently suffers from back pain.  An MRI conducted in May 2013 showed that the Veteran currently has a diagnosis of degenerative disc disease.  The Veteran has been treated for this disability both by private and VA physicians since he left service.  

The Veteran reported that his back began to hurt after training exercises in 1996 while he was in service.  He has supplied two statements from fellow soldiers who have corroborated his report, noting that the Veteran was taken to medical treatment after he reported back and chest pain during a training exercise.  The Board finds that the Veteran clearly suffered a back injury at this time. 

Moreover, the Veteran has stated, and the record shows, that he has suffered from this back pain ever since his time in service.  He has reported that his pain, while at times intermittent, has been constant over the years since service and has not improved despite different forms of treatment.  Medical records confirm that the Veteran has suffered from the same back disability since separating from service. 

Accordingly, the Board finds that service connection for degenerative disc disease, claimed as a lower back condition, is warranted. 

ORDER

Entitlement to an increased rating of 20 percent (but not higher) for costochondritis, claimed as chest pain, is granted.

Entitlement to service connection for degenerative disc disease, claimed as a lower back condition, is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


